DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 7-10 and 21-26.

Applicants' arguments, filed 08/04/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 7-10 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takematsu et al. (US 5,169,425, Dec. 8, 1992) in view of Tanaka et al. (JP 2003342011, Dec. 3, 2003), Koltzenburg (US 2011/0263422, Oct. 27, 2011), and Furuzono et al. (US 2005/0119732, Jun. 2, 2005).
	Takematsu et al. disclose an herbicidal composition comprising as active ingredients triazine derivatives represented by general formula [I]: 

    PNG
    media_image1.png
    164
    358
    media_image1.png
    Greyscale

(col. 1, lines 65-67 – col. 2, lines 1-9). Where the herbicide composition is used in the form of granules, a solid carrier is used to prepare the composition. As solid carrier, finely divided mineral powders are used. Suitable finely divided mineral powders include phosphates such as apatite (col. 7, lines 36-48). 
	Takematsu et al. differ from the instant claims insofar as not disclosing wherein the solid carrier is an isocyanate-functionalized hydroxyapatite particle. 
	However, Tanaka et al. disclose that because the hydroxyl group on the surface of HAp has low reactivity, it is difficult to uniformly bind organic compounds such as functional polymers and physiologically active substances (¶ [0004]). An organic substance-modified HAp porous body is produced by introducing highly reactive organic functional groups onto the surface of the porous body using an isocyanate compound having two or more kinds of functional groups to covalently bond the organic substance to the porous body surface (abstract). Examples of the isocyanate compound having two or more types of functional groups used as the linker include methylene diphenyl diisocyanate and 2-methacryloyloxyethyl isocyanate (MOI) (¶ [0017]). The organic substance is not particularly limited, but is preferably a functional polymer or a physiologically active substance (¶ [0019]). A method for producing an organic material-modified hydroxyapatite porous material in which polymethyl methacrylate (PMMA) is grafted on the surface of the HAp porous material using 2-methacryloyloxyethyl isocyanate (MOI) as a linker is described (¶ [0026]). To bind PMMA to a MOI-bound HAp porous material, dimethylformamide used as a solvent and methyl methacrylate monomer are added to the HAp porous material along with a polymerization initiator. The reaction is carried out at around 60ºC for 1 to 24 hours (¶ [0028]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been prima facie obvious to one of ordinary skill in the art to have bound the herbicide composition of Takematsu et al. to an isocyanate-functionalized hydroxyapatite since the herbicide composition may have an apatite carrier and an isocyanate-functionalized hydroxyapatite is a known and effective apatite carrier for organic compounds that also allows for uniform distribution of the herbicide composition on the hydroxyapatite, which is desirable as taught by Tanaka et al.  
	The combined teachings of Takematsu et al. and Tanaka et al. do not disclose suspending the triazine-based herbicide and the hydroxyapatite particle in dimethylformamide. 
	However, Koltzenburg discloses an aqueous dispersion comprising solid active substance particles and an amphiphile (abstract). In a method which an aqueous solution is provided, the active substance and the amphiphile are dissolved in a water-miscible organic solvent (¶ [0039]). Suitable water-miscible organic solvents include dimethylformamide. Suitable active substances include pesticides (¶ [0030]). Pesticides include herbicides (¶ [0031]). Suitable herbicides include triazines (¶ [0034]). The dispersion may additionally comprise hydroxyapatite (¶ [0053]). 
	Tanaka et al. disclose using dimethylformamide as a solvent to bind an organic substance, such as PMMA, to hydroxyapatite. Since dimethylformamide is a known solvent for triazine herbicides as taught by Koltzenburg, it would have been prima facie obvious to one of ordinary skill in the art to have tried using dimethylformamide as the solvent to bind the triazine herbicide to the hydroxyapatite.
	The combined teachings of Takematsu et al., Tanaka et al., and Koltzenburg do not disclose vigorously stirring the triazine-based herbicide and hydroxyapatite particle in dimethylformamide overnight at room temperature or at a temperature of 100ºC.
However, Furuzono et al. disclose a hydroxyapatite sintered compact that is chemically bonded to a polymer-based material containing at least one functional group such as an isocyanate group, wherein the hydroxyapatite sintered compact is reacted with the functional group of the polymer-based material (abstract). The polymer-based material is soaked by a dispersion liquid in which a hydroxyapatite sintered compact is dispersed so that the hydroxyapatite sintered compact is adhered to the surface of the polymer-based material. Then, a hydroxyl group of the hydroxyapatite sintered compact adhered to the surface is reacted to the functional group of the polymer-based material (¶ [0095]). To ensure desirable dispersion of the hydroxyapatite sintered compact, the solvent is powerfully stirred (¶ [0096]-[0097]). A reaction temperature less than 25ºC may cause inadequate reaction of the hydroxyapatite sintered compact to the functional group.  As to the upper limit of the reaction temperature, it is preferably not more than 200ºC (¶ [0101]).
	It would have been prima facie obvious to one of ordinary skill in the art to have powerfully stirred the triazine-based herbicide, hydroxyapatite particle, and dimethylformamide motivated by the desire to ensure desirable dispersion of the hydroxyapatite for the reaction as taught by Furuzono et al.
	It would have been prima facie obvious to one of ordinary skill in the art to have stirred the triazine-based herbicide, hydroxyapatite particle, and dimethylformamide overnight since Tanaka et al. disclose wherein the reaction may be carried out for 24 hours. 
	Tanaka et al. disclose wherein the reaction is carried out at 60ºC. However, it would have been prima facie obvious to one of ordinary skill in the art to have stirred the triazine-based herbicide, hydroxyapatite particle, and dimethylformamide at a temperature of 25ºC (room temperature) to 200ºC since this is another known and effective temperature to react hydroxyapatite with an organic compound as taught by Furuzono et al.
	In regards to instant claim 7 reciting chemically binding the triazine-containing herbicide to the surface of the isocyanate-functionalized hydroxyapatite particle via a urea linkage, the urea-linkage resulting from the chemical reaction of an amine group of the triazine-containing herbicide and the isocyanate functional group of the isocyanate-functionalized hydroxyapatite particle, the herbicide composition of Takematsu et al. comprises an amine group as shown in Formula [I] and Tanaka et al. disclose a hydroxyapatite that is isocyanate-functionalized. Therefore, one of ordinary skill in the art would reasonably conclude that a urea linkage is formed when binding the herbicide composition of Takematsu et al. to an isocyanate-functionalized hydroxyapatite. 
	In regards to instant claims 8 and 9, Tanaka et al. disclose wherein examples of isocyanate compound to functionalize the hydroxyapatite include methylene diphenyl diisocyanate.
	In regards to instant claim 10, Takematsu et al. disclose an herbicide composition with a primary amine group as seen in Formula [I]. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	In regards to instant claim 21 reciting 1M dimethylformamide, since dimethylformamide is used as a solvent, it would have taken no more than the relative skill of one of ordinary skill in the art through routine experimentation to determine an effective amount of solvent depending on the amount of herbicide and isocyanate-functionalized hydroxyapatite present. 

2.	Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takematsu et al. (US 5,169,425, Dec. 8, 1992) in view of Tanaka et al. (JP 2003342011, Dec. 3, 2003), Koltzenburg (US 2011/0263422, Oct. 27, 2011), Furuzono et al. (US 2005/0119732, Jun. 2, 2005), and further in view of Wang et al. (US 2011/0015726, Jan. 20, 2011) and Abe et al. (The Preparation of Tri-t-butoxysiloxy-substituted 1,3,5-triazines (Jan. 1983).
The teachings of Takematsu et al., Tanaka et al., Koltzenburg, and Furuzono et al. are discussed above. Takematsu et al., Tanaka et al., Koltzenburg, and Furuzono et al. do not disclose precipitating the chemically bound triazine-based herbicide on the surface of the hydroxyapatite particle.
	However, Wang et al. disclose methods to form a composite mixture of bioceramic particles and polymers. The method may include combining a suspension of bioceramic particles and polymers with a second fluid that may be a poor solvent for the polymer. At least some of the polymer may be allowed to precipitate upon combining the suspension solution with the second fluid. As least some of the bioceramic particles may precipitate from the suspension with the precipitated polymer to form a composite mixture. The precipitated composite mixture may then be filtered out of the solvents (¶ [0119]). 
	Abe et al. disclose wherein chloro and amino-1,3,5-triazine are not very soluble in common organic solvents. Organic solvents include methanol and acetone (page 1, Synopsis). 
	It would have been prima facie obvious to one of ordinary skill in the art to have precipitated the chemically bound triazine-based herbicide on the surface of the hydroxyapatite particle since this is a known and effective method of removing the particle from the solvent as taught by Wang. 
	It would have been prima facie obvious to one of ordinary skill in the art to have precipitated the chemically bound triazine-based herbicide on the surface of the hydroxyapatite particle with methanol since poor solvents are effective in precipitating as taught by Wang et al. and triazine compounds may not be soluble in organic solvents, such as methanol as taught by Abe et al. 


3.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takematsu et al. (US 5,169,425, Dec. 8, 1992) in view of Tanaka et al. (JP 2003342011, Dec. 3, 2003), Koltzenburg (US 2011/0263422, Oct. 27, 2011), Furuzono et al. (US 2005/0119732, Jun. 2, 2005), Wang et al. (US 2011/0015726, Jan. 20, 2011), Abe et al. (The Preparation of Tri-t-butoxysiloxy-substituted 1,3,5-triazines (Jan. 1983), and further in view of Wang (Improve the Strength of PLA/HA Composite Through the Use of Surface Initiated Polymerization and Phosphonic Acid Coupling Agent, Oct. 1, 2011).
	The teachings of Takematsu et al., Tanaka et al., Koltzenburg, Furuzono et al., Wang et al., and Abe et al. are discussed above. Takematsu et al., Tanaka et al., Koltzenburg, Furozono et al., Wang et al., and Abe et al. do not disclose rinsing the chemically bound triazine-based herbicide on the surface of the hydroxyapatite particle with dimethylformamide, purifying by centrifugation, and drying in a vacuum oven. 
	However, Wang discloses grafting PLA on HA particles. After the reaction mixture was cooled down to room temperature, the PLA-grafted-HA particles were separated by centrifugation and washed with excess volumes of methylene chloride five times to completely remove free PLA that did not graft on the surface of the HA particles. Finally the separated sediment was dried in a vacuum over to remove the residual solvent (section 2.4). HA and PLA may be dispersed in methylene chloride (section 2.5). 
	It would have been prima facie obvious to one of ordinary skill in the art to have centrifuged the chemically bound triazine-based herbicide on the surface of the hydroxyapatite particles in order to separate the particles as taught by Wang.
	It would have been prima facie obvious to one of ordinary skill in the art to have washed the chemically bound triazine-based herbicide on the surface of the hydroxyapatite particle in order to remove free herbicide compounds that did not bind to the surface of the HA particles as taught by Wang.
	It would have been prima facie obvious to one of ordinary skill in the art to have washed the chemically bound triazine-based herbicide on the surface of the hydroxyapatite particle with dimethylformamide since the solvent used may also be used to wash the particles as taught by Wang. 
	It would have been prima facie obvious to one of ordinary skill in the art to have dried the chemically bound triazine-based herbicide on the surface of the hydroxyapatite particle in a vacuum oven in order to remove residual solvent as taught by Wang. 

Response to Arguments
	Applicant argues that independent claim 7 solves the long-held need of preventing premature decomposition of urea into ammonia by concisely initiating a chemical reaction to chemically bind the triazine-containing herbicide to the surface of the isocyanate-functionalized hydroxyapatite particle via a urea linkage, which enables a controlled release of herbicide and hinders premature decomposition of urea. 
	The Examiner does not find Applicant’s argument to be persuasive. Paragraph [0021] of the instant specification discloses wherein adsorption of urea to a HA particle enables controlled release of fertilizer to address the challenges associated with the premature decomposition of urea in soil. As discussed in the rejection, use of apatite particles to carry an herbicidal composition is known as taught by Takematsu et al. Thus, preventing premature decomposition and enabling controlled release appears to be solved in the art. Applicant has not shown wherein use of an isocyanate-functionalized hydroxyapatite particle is unexpected over an apatite particle. Therefore, Applicant has not shown wherein the claimed invention is non-obvious and Applicant’s argument is unpersuasive. 

Conclusion
Claims 7-10 and 21-26 are rejected.
Claims 1120 have been withdrawn.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612